Citation Nr: 1105904	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-28 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1957 to November 
1966.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office (RO), 
which reopened the claim of entitlement to service connection for 
bilateral hearing loss, but denied the claim on its merits.  

The Board notes that it must initially determine whether the 
Veteran has presented new and material evidence sufficient to 
reopen the previously denied claim of service connection.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).  The Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened; and 
there is no prejudice to the appellant's ability to present the 
case when the Board addresses the issue of whether the claim 
should be reopened rather than addressing the reopened claim on 
the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  The Board has therefore listed the issue on the 
title page accordingly.   

In September 2010, the Veteran testified at a personal hearing 
held before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Service connection for bilateral hearing loss was denied in a 
February 2005 rating decision.

3.  The evidence received since the February 2005 rating decision 
was not previously of record and relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for bilateral hearing loss.      
4.  When resolving all doubt in the Veteran's favor, the 
Veteran's bilateral hearing loss is attributable to acoustic 
trauma during active service. 


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 
20.1103 (2010).

2.  New and material evidence has been submitted since the 
February 2005 rating decision and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2010); 38 C.F.R. 
§ 3.156(a) (2010). 

3.  Given the benefit of the doubt to the Veteran, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below, the Board 
finds that any issue with regard to the timing or content of the 
VCAA notice provided to the Veteran is moot or represents 
harmless error.  

II.  Decision

A.  New and Material Evidence

The Veteran seeks to reopen his service connection claim for 
bilateral hearing loss.  In a February 2005 rating decision, the 
Veteran was denied service connection for the claim on appeal as 
there was no evidence of record indicating that his bilateral 
hearing loss was caused or aggravated by military service.  This 
decision was not appealed and thus subsequently became final.  38 
U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 
20.1103 (2010). 

Under applicable criteria, a claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 U.S.C.A. 
§§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence 
is defined as existing evidence not previously submitted to VA, 
and material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence submitted 
since the last final disallowance of the appellant's claim on any 
basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed 
credible for the purposes of reopening the appellant's claim, 
unless it is inherently false or untrue, or if it is in the 
nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 
(1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995). 

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen.  For the 
reasons discussed below, the evidence is new and material, and 
his claim on appeal is reopened for adjudication on the merits.

The Veteran submitted a July 2006 private audiometry test from 
the Pacific Coast Hearing Center, Inc., and testified at a 
September 2010 personal hearing before the undersigned Acting 
Veterans Law Judge.    

The Board notes that this evidence is new in that it was not 
previously submitted at the time of the February 2005 rating 
decision and is not cumulative or redundant of evidence already 
of record because it reports and discusses the Veteran's 
bilateral hearing loss that could be attributable to his military 
service.  In July 2006, the Veteran underwent a private 
audiological examination and reported his history of military 
noise exposure.  The examiner noted an asymmetric hearing loss 
pattern with poorer hearing in the left ear and the potential for 
acoustic trauma to exist during the Veteran's military service.  
He opined that it is as likely as not that the Veteran's current 
disability resulted from such acoustic trauma during service.  At 
a September 2010 personal hearing, the Veteran testified that 
during military service he worked as a diesel mechanic in the 
engine rooms without using any hearing protection for the first 
four years.  Since discharge from service, he noted wearing ear 
plugs during his civilian occupation as a heavy machine mechanic 
and only working on the machines while they are not in operation.  
His wife also testified that before entering military service, 
the Veteran could hear his watch tick but is unable to do so 
thereafter.  She also noted that the Veteran's hearing loss 
symptoms began fifty years ago.  

Because the newly submitted evidence provides further detail 
about the Veteran's bilateral hearing loss and is potentially 
related to the Veteran's military service, it is material because 
it bears directly and substantially upon the specific matter 
under consideration.  Additionally, this evidence, by itself or 
in connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim of service 
connection for bilateral hearing loss.    

For the reasons stated above, the Board finds that the newly 
submitted evidence to be both new and material.  Having submitted 
new and material evidence, the Veteran's claim on appeal, is 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. 
§ 3.156 (2010).

B.  Bilateral Hearing Loss

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A §§ 1110, 1131 (West Supp. 2010).  Service connection for 
organic diseases of the nervous system, to include sensorineural 
hearing loss, may be granted if manifests to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1133, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309(a) (2010).  Service connection may also be granted for any 
disease after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b) (2010).

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by 
VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the [controlled 
speech discrimination] Maryland CNC Test are less than 
94 percent.  This regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (holding that 
the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some 
degree of hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Veteran asserts that service connection is warranted for his 
bilateral hearing loss.  During the September 2010 personal 
hearing, the Veteran testified, as stated above, that he worked 
as a diesel mechanic in the engine rooms without using any 
hearing protection for the first four years.  Thus, he contends 
that he was exposed to significant acoustic trauma during his 
military service, and that his bilateral hearing loss should be 
service connected.

Review of the Veteran's service treatment records reveals no 
complaints, treatment, or diagnosis of bilateral hearing loss.  
However, in July 1959 the Veteran developed cysts behind his 
right and left ear lobes, and in June 1960 the Veteran complained 
of swollen ear lobes which the physician noted as having a 
recurring tendency to become cysts.  Subsequently in March 1961, 
the Veteran developed another cyst on his left ear lobe and had 
it drained.  Nonetheless, upon discharge from service, clinical 
evaluation of the Veteran's ears was normal.  In a November 1966 
discharge examination report, the Veteran was found to have 
unimpaired hearing (15/15) based on a whispered and spoken voice 
testing.  

Following separation from active service, the evidence of record 
demonstrates bilateral hearing loss consistent with 38 C.F.R. 
§ 3.385 (2010).  Specifically such is demonstrated in a February 
2005 VA audiological examination report and a July 2006 private 
audiometry test from the Pacific Coast Hearing Center, Inc.  
After discharge from service, the Veteran reported working as a 
machine mechanic, but used hearing protection, and denied any 
significant recreational noise exposure.  The question for the 
Board is whether the Veteran's current bilateral hearing loss is 
attributable to his active military service.

In February 2005, the Veteran was afforded a VA examination for 
his bilateral hearing loss.  After a review of the claims file 
and audiological testing, the Veteran was diagnosed with mild to 
moderate sensorineural hearing loss in the right ear and mild to 
moderately-severe sensorineural hearing loss in the left ear.  
The VA examiner noted the Veteran's post-service civilian 
occupation and opined that it is less likely as not that the 
Veteran's hearing loss was caused by or the result of acoustic 
trauma in military service.  

In support of his claim on appeal and discussed above, the 
Veteran submitted a July 2006 private audiometry report.  The 
results revealed a mild sloping to moderate hearing loss in the 
right ear and mild sloping to severe hearing loss in the left 
ear.  The physician opined that based on the Veteran's reported 
history of military noise exposure and the potential for the 
existence of acoustic trauma during military service, it is as 
likely as not that the current disability resulted from noise 
exposure while enlisted in military service.  

Based on the foregoing, the Board finds that there is both 
positive and negative evidence of record.  While the February 
2005 VA examiner reached a negative nexus opinion, the July 2006 
private physician concluded that the Veteran's bilateral hearing 
loss could be caused by in-service noise exposure.  Furthermore, 
the Veteran is competent to give evidence about observable 
symptoms, such as hearing loss.  See Layno v. Brown, 6 Vet. App. 
465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) (holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is 'competent to 
identify the medical condition').

Additionally, at the September 2010 personal hearing, the Veteran 
and his wife provided statements as to continuity of 
symptomatology, contending that his bilateral hearing loss 
originated during his military service.  Again, the Board finds 
that these statements from the Veteran and his wife are credible.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (Board must analyze 
the credibility and probative value of evidence).  The evidence 
of record is void of any intercurrent event or injury, and there 
is no evidence of record to suggest that the Veteran was exposed 
to post service occupational or recreational noise exposure on 
the level of his in-service noise exposure.

When after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt exists 
because the approximate balance of positive and negative 
evidence, either qualitatively and quantitatively, does not 
satisfactorily prove or disprove the claim.  It is substantial 
doubt and one within the range of possibility as distinguished 
from pure speculation or remote possibility.  38 C.F.R. § 5107(b) 
(2010); Gilbert, 1 Vet. App. at 53-56.  Given the facts of this 
case, and with resolution of all reasonable doubt in the 
Veteran's favor, the Board finds that service connection is 
warranted for bilateral hearing loss.    




ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened.

Entitlement to service connection for bilateral hearing loss is 
granted.



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


